                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

SHEILA BATES,                       )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                  Case No. 19-1206-JWB
                                    )
WICHITA STATE UNIVERSITY,           )
                                    )
      Defendant.                    )
____________________________________)

                               AGREED PROTECTIVE ORDER

       The parties agree that during the course of discovery it may be necessary to disclose certain

confidential information relating to the subject matter of this action. They agree that certain cate-

gories of such information should be treated as confidential, protected from disclosure outside this

litigation, and used only for purposes of prosecuting or defending this action and any appeals. The

parties jointly request entry of this proposed Protective Order to limit the disclosure, dissemination,

and use of certain identified categories of confidential information.

       The parties assert in support of their request that protection of the identified categories of

confidential information is necessary because:

       Plaintiff Sheila Bates alleges she was discriminated against on the basis of her gender and

subjected to retaliation for engaging in alleged protected activity. Accordingly, Plaintiff expects

to request documents and information regarding Defendant’s operations that are both proprietary

and considered to be trade secrets, as well as certain confidential personnel records. Defendant

expects to request documents and information regarding Plaintiff’s personal, financial medical,

educational, employment, and mental condition. Defendant considers its proprietary information,

trade secrets, and personnel records to be private and/or confidential. Plaintiff considers her
personal, financial, medical, educational, employment, and mental condition to be private and/or

confidential. Making the below-referenced types of information subject to the Protective Order

will assist in the discovery process and provide necessary protection for confidential information.

       For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint request

and hereby enters the following Protective Order:

       1.          Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter collectively “documents”), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.          Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside this litigation because its disclosure and use is restricted by statute or could potentially

cause harm to the interests of the disclosing party or nonparties. For purposes of this Order, the

parties will limit their designation of “Confidential Information” to the following categories of

information or documents:

               •     Personnel documents or files
               •     Pre- and post-employment medical screening documents
               •     Tax returns and other financial records
               •     Proprietary business records
               •     Trade secrets
               •     Records whose disclosure is restricted or prohibited by statute

Information or documents that are available to the public may not be designated as Confidential

Information.
        3.      Form and Timing of Designation. The producing party may designate documents

as containing Confidential Information and therefore subject to protection under this Order by

marking or placing the words “CONFIDENTIAL” (hereinafter “the marking”) on the document

and on all copies in a manner that will not interfere with the legibility of the document. As used

in this Order, “copies” includes electronic images, duplicates, extracts, summaries or descriptions

that contain the Confidential Information. The marking will be applied prior to or at the time the

documents are produced or disclosed. Applying the marking to a document does not mean that

the document has any status or protection by statute or otherwise, except to the extent and for the

purposes of this Order. Copies that are made of any designated documents must also bear the

marking, except that indices, electronic databases, or lists of documents that do not contain

substantial portions or images of the text of marked documents and do not otherwise disclose the

substance of the Confidential Information are not required to be marked. By marking a designated

document as Confidential, the designating attorney thereby certifies that the document contains

Confidential Information as defined in this Order.

        4.      Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise

valid claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is asserted

within 30 days after discovery of the inadvertent failure.

        5.      Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within 30 days after receipt of the deposition transcript.

Such designation must be specific as to the portions of the transcript and/or any exhibits to be

protected.


                                                   3
       6.      Protection of Confidential Material.

               (a)    General Protections. Designated Confidential Information must be used

or disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals.

               (b)    Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:

               (1)    The parties to this litigation, including any employees, agents, and
                      representatives of the parties;1

               (2)    Counsel for the parties and employees and agents of counsel;

               (3)    The court and court personnel, including any special master
                      appointed by the court, and members of the jury;

               (4)    Court reporters, recorders, and videographers engaged for deposi-
                      tions;

               (5)    Any mediator appointed by the court or jointly selected by the
                      parties;

               (6)    Any expert witness, outside consultant, or investigator retained
                      specifically in connection with this litigation, but only after such
                      persons have completed the certification contained in Attachment
                      A, Acknowledgment and Agreement to be Bound;

               (7)    Any potential, anticipated, or actual fact witness and his or her coun-
                      sel, but only to the extent such confidential documents or
                      information will assist the witness in recalling, relating, or
                      explaining facts or in testifying, and only after such persons have

       1
         If the confidential documents contain highly sensitive trade secrets or other highly
sensitive competitive or confidential information and disclosure to another party would result in
demonstrable harm to the disclosing party, then the parties may stipulate or move for the
establishment of an additional category of protection, (e.g., Attorneys’ Eyes Only) that prohibits
disclosure of such documents or that limits disclosure only to specifically designated in-house
counsel or party representative(s) whose assistance is reasonably necessary to the conduct of the
litigation and who agree to be bound by the terms of the Order.


                                                4
                       completed the certification contained in Attachment A; and
                       provided that such witnesses will not retain copies of confidential
                       documents;

               (8)     The author or recipient of the document (but recipient shall not
                       include a person whose only receipt is in the course of the litigation);

               (9)     Independent providers of document reproduction, electronic discov-
                       ery, or other litigation services retained or employed specifically in
                       connection with this litigation; and

               (10)    Other persons only upon consent of the producing party and on such
                       conditions as the parties may agree.

               (c)     Control of Documents. The parties must take reasonable efforts to prevent

unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information pursuant to the terms of this Order. Counsel for the parties are responsible for

ensuring their employees abide by this Order, and must maintain a record of those persons, other

than employees of counsel, who have reviewed or been given access to the documents along with

the originals of the forms signed by those persons acknowledging their obligations under this

Order.

         7.    Filing of Confidential Information. In the event a party seeks to file any

document containing Confidential Information subject to protection under this Order with the

court, that party must take appropriate action to insure that the document receives proper protection

from public disclosure including: (a) filing a redacted document with the consent of the party who

designated the document as confidential; (b) where appropriate (e.g., in relation to discovery and

evidentiary motions), submitting the document solely for in camera review; or (c) when the

preceding measures are inadequate, seeking permission to file the document under seal by filing a

motion for leave to file under seal in accordance with D. Kan. Rule 5.4.6.


                                                  5
         Nothing in this Order will be construed as a prior directive to allow any document to be

filed under seal. The parties understand that the requested documents may be filed under seal only

with the permission of the court after proper motion. If the motion is granted and the requesting

party permitted to file the requested documents under seal, only counsel of record and

unrepresented parties will have access to the sealed documents. Pro hac vice attorneys must obtain

sealed documents from local counsel.

         8.     Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, the objecting party must meet and confer in good

faith to resolve the objection informally without judicial intervention. A party that elects to

challenge a confidentiality designation may file and serve a motion that identifies the challenged

material and sets forth in detail the basis for the challenge. The burden of proving the necessity of

a confidentiality designation remains with the party asserting confidentiality. Until the court rules

on the challenge, all parties must continue to treat the materials as Confidential Information under

the terms of this Order.

         9.     Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or that anticipates that another party may present

Confidential Information at a hearing or trial must bring that issue to the attention of the court and

the other parties without disclosing the Confidential Information. The court may thereafter make

such orders as are necessary to govern the use of such documents or information at the hearing or

trial.


                                                  6
        10.     Obligations on Conclusion of Litigation.

                (a)     Order Remains in Effect.          Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

                (b)     Return of Confidential Documents. Within 90 days after this litigation

concludes by settlement, final judgment, or final order, including all appeals, all documents

designated as containing Confidential Information, including copies as defined above, must be

returned to the party who previously produced the document unless: (1) the document has been

offered into evidence or filed without restriction as to disclosure; (2) the parties agree to destruction

of the document to the extent practicable in lieu of return;2 or (3) as to documents bearing the

notations, summations, or other mental impressions of the receiving party, that party elects to

destroy the documents and certifies to the producing party that it has done so. Notwithstanding

the above, counsel may retain copies of Confidential Information for the purpose of defending

ethical complaints or malpractice claims. Nothing in this section requires a party, its counsel, or

consultants to delete discovery material that may reside on one or more backup tapes or other

media maintained for purposes of disaster recovery, business continuity, or other reasons, except

that the parties agree that all such Confidential Information will continue to be confidential under

this Order.



        2
           The parties may choose to agree that the receiving party must destroy documents
containing Confidential Information and certify the fact of destruction, and that the receiving party
must not be required to locate, isolate and return e-mails (including attachments to e-mails) that
may include Confidential Information, or Confidential Information contained in deposition
transcripts or drafts or final expert reports.


                                                   7
               (c)     Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel for the parties may retain a copy of Confidential Information

as part of counsels’ case files. Confidential Information retained in the receiving attorney’s case

file will continue to be confidential under this Order. An attorney may use his or her own work

product in subsequent litigation provided that its use does not disclose Confidential Information.

In addition, the receiving attorney explicitly agrees that he or she will not use Confidential

Information in any separate subsequent or concurrent litigation against the producing party.

       11.     Order Subject to Modification. This Order is subject to modification by the court

on its own motion or on motion of any party or any other person with standing concerning the

subject matter. The Order must not, however, be modified until the parties have been given notice

and an opportunity to be heard on the proposed modification.

       12.     No Prior Judicial Determination.            This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is entitled to protection

under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

       13.     Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

       14.     Jurisdiction. The court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case. But a party may file a motion to seek leave to reopen


                                                  8
the case to enforce the provisions of this Order.

       15.     Disclosure of Confidential Information Covered by Attorney-Client Privilege

or Work Product. The disclosure or production of any information or document that is subject to

an objection on the basis of attorney-client privilege or work-product protection, including, but not

limited, to information or documents that may be considered Confidential Information under the

Protective Order, will not be deemed to waive a party’s claim to its privileged or protected nature

or estop that party or the privilege holder from designating the information or document as

attorney-client privileged or subject to the work product doctrine at a later date. Any party

receiving any such information or document must return it upon request to the producing party.

Upon receiving such a request as to specific information or documents, the receiving party must

return the information or documents to the producing party within 10 days, regardless of whether

the receiving party agrees with the claim of privilege and/or work-product protection. Disclosure

of the information or document by another party prior to such later designation will not be deemed

a violation of the provisions of this Order. The provisions of this section constitute an order

pursuant to Rules 502(d) and (e) of the Federal Rules of Evidence.

       IT IS SO ORDERED.


       Dated: February 18, 2020



                                       s/ James P. O’Hara
                                      James P. O’ Hara
                                      U.S. Magistrate Judge




                                                    9
                                      ATTACHMENT A

                                     ACKNOWLEDGMENT
                                           AND
                                   AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order dated

_______________ in the case captioned Sheila Bates v. Wichita State University, Case No. 19-

CV-1206-JWB-JPO, and attached hereto, understands the terms thereof, and agrees to be bound

by its terms. The undersigned submits to the jurisdiction of the United States District Court for

the District of Kansas in matters relating to this Protective Order and understands that the terms of

the Protective Order obligate him/her to use materials designated as Confidential Information in

accordance with the order solely for the purposes of the above-captioned action, and not to disclose

any such Confidential Information to any other person, firm, or concern, except in accordance with

the provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                          ______________________________________

Job Title:                     ______________________________________

Employer:                      ______________________________________

Business Address:              ___________________________

                               ___________________________

Date: _________________ ___________________________
                              Signature
